Title: To James Madison from Robert Montgomery, 8 March 1801 (Abstract)
From: Montgomery, Robert
To: Madison, James


8 March 1801, Alicante. Transmits copy of dispatch of 19 Feb., since which he has received letters from Leghorn and Genoa, one of which is enclosed, giving an alarming account of affairs in Tripoli. Will detain the brig Fanny of Beverly to carry dispatches. This post brought another letter from Appleton of 18 Feb. enclosing letters for Cathcart to be forwarded by express.
 

   
   RC and enclosure (DNA: RG 59, CD, Alicante, vol. 1). RC 2 pp.; in a clerk’s hand, signed by Montgomery; docketed by Wagner as received 29 May. Enclosure is a printed copy of Cathcart’s 3 Jan. circular letter (2 pp.). Montgomery’s 19 Feb. dispatch (ibid.) enclosed a list (not found) of U.S. vessels at port between July 1800 and January 1801 and reported arrival there of French commercial legation from Algiers aboard the George Washington.



   
   A full transcription of this document has been added to the digital edition.

